t c memo united_states tax_court peter c and carolyn p bronson petitioners v commissioner of internal revenue respondent docket nos filed date peter c and carolyn p bronson pro sese alan edward staines for respondent memorandum findings_of_fact and opinion gale judge these cases were consolidated for trial briefing and opinion respondent determined deficiencies in petitioners’ federal income taxes for and of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in two notices of deficiency that were separately petitioned respondent also determined an addition_to_tax under sec_6651 of dollar_figure for and penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioners’ horse-related activity horse activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 during the years at issue4 and whether petitioners are liable for penalties under sec_6662 for and 1certain computational adjustments including adjustments to petitioners’ alternative_minimum_tax liability were also made 2all section references are to the internal_revenue_code_of_1986 as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 3respondent concedes that petitioners are not liable for the sec_6651 addition_to_tax for petitioners concede that they failed to report dollar_figure in capital_gains for respondent also determined that petitioners are liable for self- employment_taxes in connection with the conduct of the horse activity given our holding discussed infra that the horse activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 the activity could not have given rise to any self-employment_tax liability for the years at issue respondent’s treatment of a dollar_figure capital_loss deduction petitioners claimed for is unclear from the notice_of_deficiency we expect the parties to address these issues as part of their rule_155_computations 4although the notices of deficiency do not refer to sec_183 the parties have both consistently framed petitioners’ entitlement to the deductions at issue as turning upon the applicability of that section we accordingly conclude that each has waived any other grounds for denying or supporting the claimed deductions findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petitions were filed petitioners resided in california petitioners are married and filed joint federal_income_tax returns for each of the years at issue petitioner carolyn p bronson dr bronson holds a ph d in consumer finance and has taught consumer economics at the college level during the years at issue dr bronson held a real_estate license but was not working as a real_estate broker or otherwise petitioner peter c bronson mr bronson was a practicing attorney specializing in bankruptcy litigation petitioners had three daughters during the years at issue the eldest born in and twins born in petitioners resided in los angeles county from until date when they moved to nevada county california before starting the horse activity neither petitioner had experience breeding horses and neither was certified or qualified as a trainer veterinarian or farrier dr bronson held no outside gainful employment during the years at issue although she was involved at some point before in managing the operations of an 85-acre cooperative equestrian barn which provided boarding services she devoted substantial time during the years at issue to the horse activity mr bronson practiced law full time and was much less involved with the horse activity petitioners’ daughters rode some of petitioners’ horses recreationally and in shows petitioners themselves did not ride petitioners became interested in welsh ponies and cob sec_5 in when their then only daughter began riding lessons on a welsh pony later that year petitioners purchased a welsh pony gelding6 for their daughter’s use thereafter dr bronson became active in welsh pony and cob circles she consulted a number of individuals who trained and bred welsh ponies and cobs regarding their operations and became involved with national and regional breeders’ organizations in petitioners purchased their second horse a half- welsh mare and began treating the horse activity as a trade_or_business which they referred to as coldstream farm petitioners did not prepare a written business plan before starting coldstream farm however dr bronson testified that their original plan was to acquire breed and train high-quality welsh 5welsh ponies and cobs are closely related horse breeds that are categorized according to size and may be suitable for children or adult riding 6a gelding is a neutered male horse 7in petitioners created a document which included a mission statement and a five-year plan the document retroactively summarizes petitioners’ annual goals for coldstream farm from through and provides the results achieved in pursuit of those goals from through the document has not been revised since it was created ponies and cobs and sell them petitioners treated the mare and the gelding purchased for their daughter as assets of the business and began reporting the operating results of coldstream farm on a schedule c profit or loss from business attached to their federal_income_tax return for petitioners did not own property suitable for housing their horses or supporting their horse activity when they started coldstream farm consequently they paid to board their horses with third-party providers in after reviewing the expenses of the horse activity petitioners determined they needed to acquire their own facility in order to diversify their offerings and control costs dr bronson toured a number of horse farms and further determined that the small margins associated with the horse business made it important to have a facility at which petitioners could conduct breeding boarding training and sales activities despite these conclusions petitioners did not acquire land for their own facility until in the meantime petitioners continued to acquire horses they purchased four horses and foaled two others in california 8notably the only breeding or training records petitioners offered into evidence were two undated stock summaries that listed general information about their horses such as date of birth acquisition_date and price parentage and a brief description of the discipline in which each horse had been trained between and petitioners also purchased two horses located in wales one each in and imported them and boarded them on the east coast one of the east coast horses delivered a foal in so far as the record reveals petitioners owned horses by the end of and through the last year at issue seven of the horses were located in southern california and the other three on the east coast petitioners paid to board all horses petitioners began searching for their own equine facility in by investigating properties near their los angeles county homedollar_figure when it became clear that restrictive zoning ordinances and high land costs in los angeles county were substantial obstacles to petitioners’ finding affordable property for housing an equine facility petitioners focused their search on neighboring ventura county dr bronson spent a significant amount of time reviewing real_estate listings talking to brokers researching zoning laws making telephone calls and visiting and investigating 9the record is not clear regarding why these horses were boarded on the east coast dr bronson testified that the horses would be moved to california when petitioners’ equine facility was completed these horses were shown at horse shows on the east coast 10that same year the internal_revenue_service completed an examination of coldstream farm’s activities as reported on petitioners’ federal_income_tax return the examining agent did not make any adjustments various properties over time petitioners identified a number of potentially suitable properties in southern california many of which contained equine facilities however petitioners discovered flaws in most of the identified properties and did not pursue them further from the time their search began in through the spring of petitioners submitted offers on only two properties petitioners were substantially outbid on one and walked away from the other during the due diligence process after discovering problems with settlement and the proximity of earthquake fault lines in the spring of petitioners expanded their search and began looking for property in northern california dr bronson researched nevada county and believed it would be suitable for petitioners’ horse activity mr bronson’s law firm had connections in the sacramento area and was amenable to mr bronson’s opening a sacramento office in date dr bronson met with two real_estate brokers and viewed a number of properties in nevada county during that visit dr bronson toured a 40-acre property in western nevada county in which petitioners became interested the property had a residence but no equine facility before making an offer petitioners hired a developer to evaluate the property’s suitability for housing an equine facility and an agriculturist to test the soil petitioners also hired a group of engineers to plan the design and construction of a barn and arenas on the property satisfied they would be able to construct their desired facility petitioners purchased the property and moved to nevada county in date petitioners hired river city construction a sacramento-area contractor to fence the property and to build and install various aspects of petitioners’ desired facility construction began in but did not go as planned petitioners claim that much of river city’s work was substandard and that they paid river city a substantial sum for work that was never done a lengthy dispute ensued mr bronson testified that petitioners were preparing to sue the two individuals who operated river city when both filed chapter bankruptcy petitions in january of in date petitioners filed a complaint in each bankruptcy proceeding seeking nondischargeability of the debt petitioners claim the contractors owe them and monetary damages the litigation had not concluded at the time of trial in these cases petitioners’ facility has not been completed however of the horses petitioners owned at the time of trial were kept at petitioners’ property the other were boarded on the east coast dr bronson has been involved in various breeders’ organizations and civic groups throughout the duration of petitioners’ horse activity she also wrote an equestrian column for a local newspaper and sponsored a summer riding clinic for at-risk teenage girls petitioners claim the purpose of dr bronson’s involvement in such activities was to establish the coldstream farm brand and build credibility in the equestrian community petitioners also advertised to raise awareness of their operation and offer specific horses for sale petitioners paid to place print ads in national and regional equine publications and advertised locally by posting flyers on bulletin boards at horse shows they attended petitioners claimed advertising expense deductions of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioners’ horse activity did not generate significant revenue petitioners’ lone sale of a horse during the years at issue occurred in when they sold flying satellite a gelding they purchased in to a nonprofit organization for dollar_figure on their return petitioners took the position that flying satellite was worth dollar_figure at the time of sale and claimed a 11petitioners’ advertising expenses for included dollar_figure petitioners spent on airfare and a rental car for a trip they characterized as promoting a horse and dollar_figure petitioners spent on a digital camera respondent has not challenged the propriety of these claimed expense deductions on grounds other than sec_183 dollar_figure charitable_contribution_deduction in connection with the transfer to the nonprofit organizationdollar_figure after the years at issue in petitioners sold two horses that they bred in california for dollar_figure and dollar_figure respectively the only other income petitioners reported from the horse activity through was insubstantial in contrast to reported income the horse activity’s expenses were substantial petitioners deducted boarding expenses of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively for those same years petitioners’ claimed training expense deductions were dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioners also claimed significant depreciation 12the parties stipulated that flying satellite was sold for dollar_figure but they also stipulated a letter to petitioners from the nonprofit organization stating that the organization had paid petitioners dollar_figure for flying satellite and had accepted petitioners’ contribution of the balance of the horse’s purported value ie dollar_figure the record does not illuminate the basis for the dollar_figure discrepancy petitioners reported dollar_figure in receipts dollar_figure in cost_of_goods_sold and dollar_figure of gross_income on schedule c of their federal_income_tax return petitioners also reported a cash gift of dollar_figure to the nonprofit organization that purchased flying satellite and claimed a corresponding dollar_figure charitable_contribution_deduction on schedule a itemized_deductions of their return respondent has not challenged petitioners’ reporting of the transaction 13in and petitioners apparently depreciated horses they offered for sale however respondent has not challenged petitioners’ depreciation_deductions on grounds other than sec_183 see sec_1_167_a_-2 income_tax regs transportation and veterinary expense deductions for the years at issue petitioners maintained expense records for the horse activity in spreadsheet form the records identified and categorized individual expenditures_for all years at issue most expenditures were partly related to the horse activity and partly related to petitioners’ personal activities both the full amount of each expenditure and the amount related to the horse activity were recorded petitioners prepared no other financial statements for coldstream farm petitioners’ accountant found their records adequate for purposes of their income_tax reporting however he did not have any expertise regarding horses and there is no evidence that petitioners sought or received his advice concerning whether their deductions for expenses of the horse activity were subject_to restriction under sec_183 petitioners have never reported a profit from the horse activity from the time petitioners started coldstream farm in through petitioners claimed a cumulative net_loss of dollar_figure petitioners used the horse activity losses to offset substantial earnings from mr bronson’s law practice in most yearsdollar_figure the following table summarizes the net losses generated 14for the first full years after petitioners moved to nevada county mr bronson’s net_income from his law continued by the horse activity and where available from the record the gross_receipts from the horse activity and mr bronson’s law practice net_income from through net_income from mr bronson’s law practice gross_receipts from horse activity n a1 n a1 n a1 dollar_figure big_number big_number big_number big_number big_number big_number big_number n a1 n a1 n a1 -0- dollar_figure big_number -0- -0- -0- big_number big_number net_income loss from horse activity dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number year 1not available from record respondent disallowed the schedule c expense deductions petitioners claimed from the horse activity for the years at issue on the grounds that the expenses were not incurred for ordinary or necessary business purposes resulting in a continued practice declined precipitously from an average of dollar_figure for the years preceding the move year to an average of less than dollar_figure for his law practice net_income for was dollar_figure deficiency for each yeardollar_figure petitioners timely petitioned this court for redetermination of the deficiencies i horse activity opinion the principal issue to be decided in these cases is whether petitioners’ horse activity was engaged in for profit during the years at issue sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 and sec_212 for activities in which the taxpayer engaged with the predominant purpose and intention of making a profit 4_f3d_709 9th cir affg tcmemo_1991_212 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 72_tc_411 affd without opinion 647_f2d_170 9th cir 72_tc_28 generally individuals are allowed to deduct expenses attributable to an activity_not_engaged_in_for_profit only to the 15the parties agree that petitioners’ entitlement to deductions for the expenses claimed on the schedules c depends upon whether the horse activity was not engaged in for profit within the meaning of sec_183 extent of gross_income generated from the activitydollar_figure sec_183 b thus it is the taxpayer’s subjective intent to earn a profit that determines the deductibility of an activity’s losses 864_f2d_93 9th cir affg 88_tc_1086 78_tc_642 affd without opinion 702_f2d_1205 d c cir while the taxpayer’s subjective intent is the test objective criteria are used to establish that intent including those listed in sec_1_183-2 income_tax regs skeen v commissioner supra pincite a taxpayer’s expectation of profit need not be reasonable but the objective facts and circumstances must indicate that the taxpayer entered into or continued the activity with the actual and honest purpose of making a profit dreicer v commissioner supra pincite the sec_183 does not restrict deductions that are allowable without regard to whether the activity is engaged in for profit sec_183 where deductions are allowable under sec_183 deductions under sec_183 are limited to the amount by which gross_income derived from the activity exceeds deductions allowable under sec_183 no sec_183 expenses are at issue in these cases however it appears that respondent’s determinations for and failed to allow expenses to the extent of horse-activity income as provided in sec_183 we expect the parties to address this issue in their rule_155_computations burden of proving the requisite profit_motive is on the taxpayer skeen v commissioner supra at dollar_figure further the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in intervening years 45_tc_261 see also golanty v commissioner supra pincite evidence from years subsequent to the years at issue is relevant to the extent it creates inferences regarding the requisite profit_motive in earlier years hillman v commissioner tcmemo_1999_255 hoyle v commissioner tcmemo_1994_592 smith v commissioner tcmemo_1993_140 as noted sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit no single factor is determinative these factors are the manner in which 17in their reply brief petitioners argue for the first time that respondent has the burden_of_proof pursuant to sec_7491 ordinarily we do not consider issues raised for the first time in a party’s reply brief see cordes v commissioner tcmemo_2002_124 see also kansky v commissioner tcmemo_2007_40 in any event our resolution of this issue is based on the preponderance_of_the_evidence rather than the allocation of the burden_of_proof so we do not consider petitioners’ claim see 394_f3d_1030 8th cir affg tcmemo_2003_212 see also 431_fedappx_544 9th cir affg tcmemo_2009_66 the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs petitioners argue that they operated the horse activity with the principal purpose and intent of realizing a profit respondent contends that the manner in which petitioners operated the horse activity and its history of consistent substantial losses show that petitioners lacked the requisite profit_motive we shall evaluate the evidence of profit_motive with reference to the factors enumerated in the regulations manner of carrying on the activity the fact that a taxpayer carries on an activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit_motive sec_1_183-2 income_tax regs characteristics of a businesslike operation include the preparation of a business plan and in the case of horse breeding and sales a consistent and concentrated advertising program see golanty v commissioner supra pincite keating v commissioner tcmemo_2007_309 affd 544_f3d_900 8th cir dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir the regulations further provide that a profit_motive is indicated when a taxpayer changes operating methods or adopts new techniques with an intent to improve profitability sec_1_183-2 income_tax regs in petitioners’ view the decision to acquire an equine facility represents both a business plan and a change in operating method to improve profitability as contemplated in sec_1_183-2 income_tax regs petitioners liken their circumstances to those in 72_tc_659 in which we found an intent to profit notwithstanding years of sustained losses where the horse-breeding taxpayers likewise had commenced the activity by boarding their horses with others and only later acquired their own equine facility engdahl is readily distinguishable however in a manner that lies at the crux of this case the engdahls were advised after approximately years of operation that they needed their own ranch on which to board their horses in order to make their operation profitable id pincite after a 1-year search the engdahls acquired a ranch and thereafter conducted their horse activities there id by contrast petitioners did not proceed at any reasonable pace to acquire a facility notwithstanding hemorrhaging losses in petitioners concluded that the horse activity could be profitable only if they acquired a facility where they could board their horses and generate income by providing boarding and training services to others although the need for their own facility was apparent in petitioners did not begin searching for one until after their return had been examined and did not acquire land for one until on which they commenced construction in meanwhile their very substantial losses from the horse activity continued unabated their losses were dollar_figure in and rose steadily from over dollar_figure in to almost dollar_figure in moreover petitioners continued to acquire horses in the years after even though they had not acquired a facility petitioners increased their stock from horses in to horses in when they finally acquired land for a facility we believe that an actual and honest profit_motive would have dictated curtailment not expansion of petitioners’ horse population while they sought their own facility at the time of trial approximately years into their horse activity petitioners were still paying to board of their horses on the east coast even though their california horses were being kept at the facility while a reasonable search period might be countenanced petitioners’ failure even to start the search for over a year and their continued acquisition of horses with no facility in sight all while incurring very substantial annual losses suggests an indifference to those losses that we are unable to reconcile with an actual and honest objective of making a profit dreicer v commissioner t c pincite we find the inconsistencies in petitioners’ business plan and their failure to adhere to it the most significant points concerning whether they conducted the horse activity in a businesslike manner petitioners’ advertising was also unbusinesslike although petitioners placed occasional advertisements in national and regional equine publications a method indicative of businesslike operation petitioners’ advertising efforts were insubstantial compared to the cost of the horse activity and generally declined over the years at issue despite petitioners’ lack of sales see golanty v commissioner t c pincite for for example petitioners reported a dollar_figure loss from the horse activity and only dollar_figure in advertising expenses petitioners’ other promotional efforts including dr bronson’s involvement in breeders’ organizations and participation in horse shows are as consistent with a hobby as with a for-profit business finally petitioners claim that their recordkeeping indicates a profit_motive because they always recorded every business-related expenditure individually and have assiduously separated business-related from non-business components of even dollar_figure and dollar_figure expenditures a close examination of their records reveals a different picture for more than three-quarters of the expenditures that had mixed horse activity and personal components petitioners simply allocated exactly percent of the expenditure to the horse activity suggesting that their segregation of nondeductible personal expenditures was at best approximate we also note that the depreciation schedule attached to petitioners’ return lists a dog among the depreciated items and petitioners deducted dollar_figure of schedule c expenses relating to the dog in that year in short petitioners’ recordkeeping was not businesslike personal expenditures were not meticulously segregated as petitioners claim in any event we have recognized that the significance of the business records factor lies in the use of such records for determining profitability and analyzing expenses not merely to memorialize transactions for tax reporting purposes keating v commissioner tcmemo_2007_309 dodge v commissioner supra maintenance of records generally does not indicate profit_motive when there is a lack of evidence that the taxpayer used the records to improve the performance of a losing operation golanty v commissioner supra pincite sullivan v commissioner tcmemo_1998_367 affd without published opinion 202_f3d_264 5th cir petitioners’ records indicated to them in that the horse activity would not be profitable without their own facility as petitioners did not begin constructing a facility until approximately years later in the effective use to which their records were put was minimal petitioners’ recordkeeping fell short of businesslike in another important respect in the case of a horse breeding activity the maintenance of separate records for each animal’s performance eg breeding results and offspring’s performance is an important factor bearing on profit objective see dodge v commissioner tcmemo_1998_89 petitioners offered into evidence only two stock summaries one of which was obviously prepared in dollar_figure missing are any records from earlier or later periods that would indicate petitioners were effectively tracking their animals’ performancedollar_figure petitioners’ failure to maintain more comprehensive breeding records suggests the absence of a profit_motive 18the entries regarding certain horses’ ages as compared to their birth dates makes this conclusion possible 19petitioners’ failure to introduce any such records gives rise to the inference that no records were maintained or if maintained were inadequate as breeding records see 6_tc_1158 affd 162_f2d_513 10th cir for the reasons detailed above we conclude that petitioners did not operate the horse activity in a businesslike manner this factor favors respondent expertise of petitioners and their advisers preparation for an activity by extensive study or consultation with experts may indicate a profit_motive when the taxpayer carries on the activity as advised sec_1_183-2 income_tax regs when analyzing profit_motive expertise with respect to the breeding of horses should be distinguished from expertise in the economics of the business golanty v commissioner supra pincite sullivan v commissioner supra petitioners had no prior experience in breeding training boarding or selling horses when they first contemplated starting the horse activity however dr bronson consulted a number of breeders regarding their operations and also had spent some time in managing a large cooperative horse barn before she became active in breeders’ organizations and became knowledgeable about welsh ponies and cobs nonetheless to the extent dr bronson acquired expertise it was consistent with either a for-profit activity or a hobby we consequently conclude that this factor is insignificant in determining whether petitioners had a profit_motive time and effort expended by petitioners the fact that taxpayers devote much of their personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate a profit_motive sec_1_183-2 income_tax regs dr bronson was not employed during the years at issue and devoted a significant amount of time to the horse activity however as discussed infra much of her time was spent on activities that involved substantial personal and recreational aspects accordingly we find this factor to be neutral expectation that assets may appreciate an expectation that assets used in the activity will appreciate may indicate a profit_motive even if the taxpayers derive no profit from current operations sec_1_183-2 income_tax regs the appreciation of the activity’s assets must exceed operating_expenses and be sufficient to recoup the accumulated losses of prior years see hillman v commissioner tcmemo_1999_255 at the time of trial the assets of the horse activity consisted of horses and land in northern california with an incomplete equine facility petitioners offered no evidence regarding the value of their land or its potential for appreciation petitioners sold two horses in for dollar_figure and dollar_figure insofar as the record discloses the top price petitioners can hope to obtain for a welsh pony is between dollar_figure and dollar_figure however even if one were to assume that each of petitioners’ horses was worth dollar_figure a proposition not supported by the record the appreciation in the horses would recoup no more than a fraction of the dollar_figure in cumulative losses petitioners reported through this factor favors respondent success in similar or dissimilar activities a taxpayer’s past success in similar or dissimilar activities is relevant in determining profit_motive hillman v commissioner supra sec_1_183-2 income_tax regs as noted petitioners had no previous experience with horses while dr bronson did some work in real_estate there is no evidence concerning the extent of her success in that endeavor mr bronson had a successful law practice but his involvement in the horse activity was minimal as compared to dr bronson’s accordingly this factor is neutral the activity’s history of income and losses while a series of losses during the initial or startup stage of an activity may not necessarily indicate a lack of profit objective a record of large losses over many years and the unlikelihood of achieving profitability are persuasive evidence that a taxpayer did not have such an objective see golanty v commissioner t c pincite bessenyey v commissioner t c pincite sec_1_183-2 income_tax regs however losses sustained because of unforeseen or fortuitous circumstances beyond the taxpayer’s control do not indicate a lack of profit_motive sec_1_183-2 income_tax regs in addition substantial receipts and significant reduction of losses can be indicative of profit_motive even if profitability is not ultimately achieved see blackwell v commissioner tcmemo_2011_188 rinehart v commissioner tcmemo_2002_9 petitioners argue their history of losses occurred during the startup stage of the activity and were caused by unforeseen difficulty they had acquiring property and constructing a facility we disagree the regulations list drought disease fire theft weather damage and depressed market conditions as examples of fortuitous loss-causing circumstances that do not indicate a lack of profit_motive sec_1_183-2 income_tax regs we have also recognized that the death or sickness of horses in connection with a breeding operation constitutes the kind of fortuitous circumstance contemplated in the regulations see engdahl v commissioner t c pincite petitioners’ failure to locate and acquire property for a horse facility for years was not attributable to fortuitous circumstances beyond their control petitioners did not start the search for a facility until more than a year after the time they claim they realized a facility was essential they then searched only narrowly in ventura county they made offers on only two properties in the first years of their search once petitioners expanded their search to northern california they found and purchased property in a matter of months on the basis of the entirety of the evidence including the size of the annual losses the continued acquisition of horses before acquiring a facility and the narrowness of the initial search we conclude that the 6-year delay in acquiring land for a facility does not constitute a startup_period that became protracted on account of fortuitous circumstances but instead was attributable to the fact that making a profit was not petitioners’ priority petitioners’ desultory search for an equine facility persuades us that making a profit was not their primary objective in conducting the horse activity see wolf v commissioner f 3d pincite golanty v commissioner supra pincite further petitioners’ losses are not attributable to any difficulty they encountered constructing a facility when construction began in petitioners had already reported years of losses totaling dollar_figure from the horse activity finally when one examines the loss history for the years beyond the years at issue ie or the 9th 10th and 11th years of operation it is apparent that petitioners’ losses were not abating but increasing even after the period generally considered to constitute a startup_period for horse breeding activities namely to years see engdahl v commissioner supra pincite miller v commissioner tcmemo_2008_224 overall in view of the foregoing factors we are not persuaded that petitioners’ loss history is attributable to their being in a startup phase instead we are persuaded that to the extent they conducted any breeding it was not for commercial purposes because we find that petitioners’ lengthy period of substantial losses is not attributable to fortuitous circumstances or their being in the startup phase of an activity their loss history tends to indicate a lack of profit_motive amount of occasional profits the amount of profits in relation to the amount of losses_incurred may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs petitioners have never earned a profit from their horse activity and the evidence suggests future profits are unlikely this factor favors respondent petitioners’ financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity was not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs during the years at issue mr bronson’s average annual income from his law practice was dollar_figure deducting the losses generated by the horse activity from mr bronson’s income greatly reduced the after-tax cost of the activity to petitioners this factor favors respondent personal pleasure or recreation the existence of recreational elements or personal motives with respect to an activity may indicate a lack of profit_motive sec_1_183-2 income_tax regs conversely profit_motive may be indicated where an activity lacks any appeal other than profit id dr bronson was obviously a welsh pony and cob enthusiast given her extensive involvement in breeders’ organizations the showing of horses and column writing while as petitioners urge such endeavors could be construed as promotional for the coldstream farm brand we find that they are equally consistent with an avid hobby moreover because petitioners’ horses were all boarded during the years at issue they essentially avoided the unpleasant tasks associated with caring for horses such as cleaning stalls regular exercising and the like cf sullivan v commissioner tcmemo_1998_367 no profit_motive in horse breeding activity even where taxpayers personally cared for most of their horses in addition petitioners’ daughters rode some of the horses recreationally see keating v commissioner tcmemo_2007_309 on balance this factor is neutral conclusion taking into account all the objective facts and circumstances and the regulatory factors most relevant we conclude that petitioners lacked the requisite actual and honest objective of making a profit with respect to their horse activity they took inordinate time to acquire an equine facility even though they concluded in the second year of the activity that such a facility was indispensable to profitability their complacency in this regard given the size of their annual losses strongly suggests a lack of profit_motive they also continued to acquire horses without having made any progress toward acquiring a facility when an honest profit objective would have dictated curtailment or cessation of the activity until the means for conducting it profitably had been acquired their continued acquisitions after suggest that the horses were acquired in pursuit of a hobby interest moreover almost half of petitioners’ horses were kept on the east coast those horses had not been moved to petitioners’ equine facility at the time of trial even though their california horses were kept there there is scant evidence that petitioners conducted a breeding operation in a businesslike manner they did not keep records of individual horses’ performance or breeding history even allowing for the most optimistic assumptions about their horses’ value petitioners could not have gotten anywhere near recouping their losses after years of operation and yet were persisting in their pursuit at the time of trialdollar_figure see bessenyey v commissioner t c pincite dr bronson’s extensive involvement in various welsh horse organizations indicates that the motivation behind the horse activity may have been personal rather than business given mr bronson’s law practice income claiming the horse activity as a business substantially reduced the after-tax cost of what would otherwise be a very expensive hobby on brief petitioners contend that they would not have uprooted their family and mr bronson’s law practice and moved miles to nevada county california for a mere hobby arguing instead that these very significant changes demonstrate that they were in bona_fide pursuit of an equine business we are not persuaded in her testimony dr bronson recounted how she had become aware of nevada county through the experience of friends who had moved there because of their horses their interest 20by contrast the taxpayers in 72_tc_659 had decided at the time of trial to abandon their horse activity that they were really enthusiasts not bona_fide breeders consequently a move to nevada county could have been motivated by the fact that it was a more hospitable place for a horse enthusiast to live moreover although he experienced some disruption mr bronson’s law practice proved essentially portable making the move to nevada county much less draconian than petitioners urge given the objective factors summarized above suggesting a lack of profit_motive petitioners’ move to nevada county appears like their friends’ move to have been motived by their interest in horses rather than an actual and honest intent to make a profit the preponderance_of_the_evidence points to that conclusion and we draw it consequently we conclude and hold that the horse activity was not engaged in for profit within the meaning of sec_183 during the years at issue ii accuracy-related_penalties sec_6662 and b imposes a penalty of percent of the underpayment attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return sec_6662 an understatement i sec_21the relocation of mr bronson’s practice to the sacramento area produced meager years in and but his net_income in dollar_figure exceeded that of most of the years he was practicing in the los angeles area substantial when it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties sec_7491 to satisfy that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose the penalty see 116_tc_438 if the commissioner satisfies his burden of production the taxpayer bears the burden of proving it is inappropriate to impose the penalty because of reasonable_cause substantial_authority or a similar provision id respondent determined that petitioners substantially understated their income_tax for and and are liable for accuracy-related_penalties for these yearsdollar_figure petitioners’ disallowed deductions for expenses related to the horse activity coupled with other adjustments not at issue resulted in income_tax understatements of dollar_figure for and dollar_figure for these amounts exceed both percent of the tax required to be shown on petitioners’ returns for those years and dollar_figure thus respondent has met his burden of production 22in his answering brief respondent also asserts negligence as a basis for the penalties we need not address negligence because we sustain the penalties on the basis of substantial_understatement_of_income_tax the sec_6662 penalty is not imposed on any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the taxpayer’s effort to assess the proper tax_liability is the most important factor id the taxpayer’s experience knowledge and education are also important factors id petitioners argue they are not liable for sec_6662 penalties because they relied on the advice of their accountant to whom they supplied complete and accurate records reasonable reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding sec_6662 penalties sec_1_6664-4 income_tax regs see also 115_tc_43 affd 299_f3d_221 3d cir the professional advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs the problem with petitioners’ argument is that there is no evidence that they ever sought or received advice from their accountant concerning the appropriateness of deducting the expenses of their horse activity petitioners’ accountant testified only that he found their records complete and adequate for purposes of preparing their returns there is no evidence that he provided an opinion regarding the applicability of sec_183 or that petitioners disclosed to him all the pertinent facts and circumstances concerning the horse activity including for example their conclusion in that the activity could not be profitable without an equine facility by their own admission petitioners were on notice no later than that their tax reporting of the horse activity had attracted the scrutiny of the internal_revenue_service which concluded an examination of their return in that year albeit without making adjustmentsdollar_figure in these circumstances including 23in their pretrial memorandum petitioners contend that the no change audit of their return indicated that petitioners were conducting coldstream’s start-up business operations in compliance with applicable legal requirements however they made no reference to the audit at trial or in their opening or reply brief thus to the extent petitioners may have argued in their pretrial memorandum that the audit gave them reasonable_cause with respect to the and underpayments attributable to the disallowed losses from the horse activity they have abandoned that argument see rule e and 105_tc_324 n 92_tc_661 91_tc_524 ndollar_figure even if petitioners were treated as having preserved the argument that the no change audit of their return constituted reasonable_cause with respect to the underpayments at issue see eg bangs v commissioner tcmemo_2006_83 we are not persuaded we conclude that the examining agent’s decision to make no adjustments regarding petitioners’ horse activity for does not give rise to a reasonable belief that continued mr bronson’s education and knowledge as an attorney we conclude that petitioners failed to show that they reasonably relied on professional advice or that they otherwise made a reasonable effort to assess their proper tax_liabilities given the absence of reasonable_cause we sustain respondent’s determination of accuracy-related_penalties for and to reflect the foregoing decisions will be entered under rule continued the activity was not limited by sec_183 or years later when petitioners took their return position for they had experienced additional years of losses from the activity that rose from dollar_figure for to dollar_figure for moreover they had conducted the activity for years without having acquired an equine facility which by their own admission they had concluded in was essential to profitability in short what may have easily passed muster as the startup phase of a horse breeding operation for ceased to do so after additional years of substantial losses during which petitioners failed to take the steps they realized were necessary to make the operation profitable see burrus v commissioner tcmemo_2003_285 years of initial losses treated as startup phase of cattle breeding operation but court expressed no opinion regarding whether sec_183 would limit losses claimed for next years after the years in issue the foregoing applies with greater force to although petitioners had by then acquired land on which to construct an equine facility
